DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharf (US 2016/0211623).
Regarding claim 1: Sharf teaches a pluggable module 106 comprising: a pluggable body 130 having a top (at 226; Fig. 3) and a bottom (at 214; Fig. 3), the pluggable body 130 extending between a cable end 134 and a mating end 132 (Fig. 4), the mating end being receivable in a module cavity 120 of a receptacle assembly 104 to mate with a communication connector (see Fig. 5), the pluggable body 130 having an upper shell 212 at the top and a lower shell 214 at the bottom (see Fig. 3), the upper shell and the lower shell defining an interior chamber 210 (see Figs. 3-4), the upper shell including side walls 204, 206 extending to the top and an upper wall (at 234; Fig. 3) extending between the side walls (Fig. 3), the upper shell 212 including an airflow channel 240 (Fig. 3) along an exterior of the upper wall between the side walls allowing airflow between the cable end 134 and the mating end 132 (Para. 0037), the upper shell 212 including a plurality of EMI prevention fins (at 226; Fig. 3) along the upper wall having EMI channels (e.g. between the fins at 226; Fig. 3) between the EMI prevention fins (see Fig. 3), the EMI channels being in flow communication with the airflow channel (see Para. 0037), wherein 220 to 234; Fig. 3) from the top and wherein the upper wall along the EMI channels is at a second depth (e.g. distance from top of 226 to 234; Fig. 3) deeper than the first depth (see Fig. 3 for the first depth being greater and deeper than the second depth); and a communication circuit board 138 held in the interior chamber of the pluggable body and exposed at the mating end (see Figs. 3-4), wherein the pluggable body 130 is configured to be plugged into the receptacle assembly such that the communication circuit board is communicatively coupled to the communication connector of the receptacle assembly (see Figs. 5-6 and Para. 0024).  
Regarding claim 2: Sharf teaches all the limitations of claim 1 and further teaches wherein a cable 136 extending into the interior chamber of the pluggable body at the cable end (see Fig. 4), the cable 136 being coupled to the communication circuit board in the interior chamber (Para. 0024).  
Regarding claim 3: Sharf teaches all the limitations of claim 1 and further teaches wherein the pluggable body 130 has a length between the cable end 134 and the mating end 132 (see Figs. 3-4), the airflow channel 240 having a first channel length (e.g. from 234 to the right of 222; Fig. 3), the EMI channels (e.g. between the fins at 226; Fig. 3) having a second channel length shorter than the first channel length (e.g. the second channel length located between 226 is shorter than the first channel length located between fins 220; see Fig. 3).  
Regarding claim 8: Sharf teaches all the limitations of claim 1 and further teaches wherein the airflow channel 240 has substantially equal airflow per unit length as the EMI channels (e.g. the airflow between the fins at 226 would be substantially equal airflow as the airflow channel when taken at equal cross sectional areas).  
Regarding claim 9: Sharf teaches all the limitations of claim 1 and further teaches wherein the airflow channel has a first channel cross-sectional area and the EMI channels have a second channel cross- sectional area substantially equal to the first channel cross-sectional area (e.g. the airflow channel cross-sectional area between the fins at 226 would be substantially equal as 
Regarding claim 10: Sharf teaches all the limitations of claim 1 and further teaches wherein the interior chamber 210 has a wide section (at 214; Fig. 4) below the airflow channel 240 and a narrow section (at 206; Fig. 4) below the EMI channels, the wide section having a first height between the upper wall and a lower wall of the lower shell, the narrow section having a second height shorter than the first height between the lower wall and the upper wall (see Figs. 3-4).  
Regarding claim 11: Sharf teaches all the limitations of claim 1 and further teaches wherein the airflow channel 240 is open between the side walls along the exterior of the upper wall (see Fig. 3).  
Regarding claim 12: Sharf teaches all the limitations of claim 1 and further teaches wherein each side wall 204, 206 has an outer edge (at 224; Fig. 3) being coplanar along the airflow channel and the EMI channels (see Fig. 3).  
Regarding claim 13: Sharf teaches a pluggable module 106 comprising: a pluggable body 130 having a top (at 226; Fig. 3) and a bottom (at 214; Fig. 3), the pluggable body 130 extending between a cable end 134 and a mating end 132 (Fig. 4), the mating end being receivable in a module cavity 120 of a receptacle assembly 104 to mate with a communication connector (see Fig. 5), the pluggable body 130 having an upper shell 212 at the top and a lower shell 214 at the bottom (Fig. 3), the upper shell and the lower shell defining an interior chamber 210 (Figs. 3-4), the upper shell including side walls 204, 206 extending to the top and an upper wall (at 234; Fig. 3) extending between the side walls (Fig. 3), the upper shell 212 including an airflow channel 240 along an exterior of the upper wall between the side walls allowing airflow between the cable end and the mating end (Para. 0037), the upper shell 212 including a plurality of EMI prevention fins (at 226; Fig. 3) along the upper wall having EMI channels between the EMI prevention fins (e.g. between the fins at 226; Fig. 3), the EMI channels being in flow communication with the airflow channel and allowing airflow through the EMI channels (see Fig. 138 held in the interior chamber of the pluggable body 130 and exposed at the mating end (see Figs. 3-4), wherein the pluggable body is configured to be plugged into the receptacle assembly such that the communication circuit board is communicatively coupled to the communication connector of the receptacle assembly (see Figs. 5-6 and Para. 0024).  
Regarding claim 14: Rejected for substantially the same reasons as claim 2.  
Regarding claim 15: Sharf teaches all the limitations of claim 13 and further teaches wherein the upper wall along the airflow channel is at a first depth (e.g. distance from top of 220 to 234; Fig. 3) from the top and wherein the upper wall along the EMI channels is at a second depth (e.g. distance from top of 226 to 234; Fig. 3) deeper than the first depth (see Fig. 3 for the first depth being greater and deeper than the second depth).
Regarding claim 17: Rejected for substantially the same reasons as claim 10.
Regarding claim 18: Sharf a pluggable module 106 comprising: a pluggable body 130 having a top and a bottom (Fig. 3), the pluggable body extending between a cable end 134 and a mating end 132, the mating end being receivable in a module cavity 120 of a receptacle assembly 104 to mate with a communication connector (see Fig. 5), the pluggable body 130 having an upper shell at the top and a lower shell at the bottom (Fig. 3), the upper shell and the lower shell defining an interior chamber 210 (Fig. 3-4), the lower shell having side walls and a lower wall between the side walls at the bottom (see Fig. 3), the upper shell including side walls extending to the top and an upper wall extending between the side walls (see Fig. 3), the side walls of the upper shell coupled to the side walls of the lower shell (see Figs. 3-4), the upper shell including an airflow channel 240 along an exterior of the upper wall between the side walls allowing airflow between the cable end and the mating end (Para. 0037), the upper shell including a 226; Fig. 3) along the upper wall having EMI channels between the EMI prevention fins (see Fig. 3), the EMI channels being in flow communication with the airflow channel (Figs. 3-4), the interior chamber 210 having a wide section (at 214; Fig. 4) having a first height between the lower wall and the upper wall, the interior chamber having a narrow section (at 206; Fig. 4) having a second height shorter than the first height between the lower wall and the upper wall (see Figs. 3-4), the wide section being aligned below the airflow channel, the narrow section being aligned below the EMI channels (see Fig. 3); and a communication circuit board 138 held in the interior chamber of the pluggable body and exposed at the mating end (Figs. 3-4), wherein the pluggable body is configured to be plugged into the receptacle assembly such that the communication circuit board is communicatively coupled to the communication connector of the receptacle assembly (see Figs. 5-6 and Para. 0024).  
Regarding claim 19: Rejected for substantially the same reasons as claim 2.  
Regarding claim 20: Rejected for substantially the same reasons as claim 9.  
Regarding claim 21: Rejected for substantially the same reasons as claim 15.  

Allowable Subject Matter
Claims 4-7, 16, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors with airflow channels located above the connector.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSCAR C JIMENEZ/Examiner, Art Unit 2833